USCA1 Opinion

	




          May 6, 1994                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 93-2307                       BERNARDO ANTONIO ALMONTE-RODRIGUEZ, A/K/A MELANIO ESPINAL,                                     Petitioner,                                          v.                       IMMIGRATION AND NATURALIZATION SERVICE,                                     Respondent.                                 ____________________                          ON PETITION FOR REVIEW OF AN ORDER                         OF THE BOARD OF IMMIGRATION APPEALS                                 ____________________                                        Before                             Torruella, Selya and Stahl,                                   Circuit Judges.                                   ______________                                 ____________________            Melanio Espinal on Petition  for Review of  an Order of the  Board            _______________        of Immigration Appeals pro se.            Frank W.  Hunger, Assistant  Attorney General,  Richard M.  Evans,            ________________                                _________________        Assistant  Director,  and Ellen  Sue  Shapiro,  Office of  Immigration                                  ___________________        Litigation,  Civil Division, U.S. Department  of Justice, on brief for        respondent.                                 ____________________                                 ____________________                      Per Curiam.   We have  reviewed the  record and  we                      __________            conclude  that  the  Board  did not  abuse  its  considerable            discretion  in determining  that  petitioner did  not warrant            discretionary relief from deportation.                      1.  Petitioner faults  the Board for not mentioning            various pieces of evidence, but the Board was not required to            do so.   The  immigration judge  dictated a lengthy  opinion,            containing   extensive  factual   findings  and   a  reasoned            explanation  for the  denial  of discretionary  relief.   The            Board, in a short  order, agreed with the  immigration judge,            affirmed his decision, and briefly summarized the reasons for            denying  discretionary relief.    This was  sufficient.   The            Board is not required  to restate every piece of  evidence or            detail of reasoning.  See Martinez  v. INS, 970 F.2d 973, 976                                  ___ ________     ___            (1st Cir. 1992) (Board  not required to "address specifically            each  claim the petitioner made on each piece of evidence the            petitioner presented").                      2.     Neither  the  Board  nor  immigration  judge            improperly  applied  precedent  or abused  its  discretion in            concluding that petitioner was not sufficiently rehabilitated            and in considering the lack of rehabilitation in its decision            to deny discretionary relief.  Gonzalez v. INS, 996 F.2d 804,                                           ________    ___            811-12  (6th Cir. 1993); Akrap  v. INS, 966  F.2d 267, 272-73                                     _____     ___            (7th Cir. 1992).                      3.  We  will not  consider petitioner's  challenge,            raised for  the first time in his reply brief, to the Board's            allegedly unwritten policy of denying discretionary relief to            any drug  offender.   There  is nothing  on the  face of  the            immigration   judge's   lengthy   opinion  (which   carefully            considered   and  weighed   the  favorable   and  unfavorable            circumstances  pertaining to  petitioner) or  in the  Board's            decision  indicating  that such  an unwritten  policy exists;            petitioner's drug involvement was  not minor or isolated; and            litigants  may not raise issues for the first time in a reply            brief.  Pignons S.A. de Mecanique v. Polaroid Corp., 701 F.2d                    _________________________    ______________            1, 3 (1st Cir. 1983).                      The petition for judicial review is denied.                                                          ______                                         -3-